Citation Nr: 1532026	
Decision Date: 07/28/15    Archive Date: 08/05/15

DOCKET NO.  13-06 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel






INTRODUCTION

The Veteran served on active duty from August 1958 to August 1962.  These matters come to the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that the Veteran has an array of mental health diagnoses of record, to include PTSD.  The Board has recharacterized the issue as seen on the title page to address service connection for PTSD and service connection for a psychiatric disorder other than PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record).

In May 2013, the Veteran withdrew his request for a Board hearing.

Records in the Virtual VA paperless claims processing system (Virtual VA) and the Veterans Benefits Management System (VBMS) have been reviewed and considered.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

January 2013 VA treatment notes show that the Veteran has been diagnosed with PTSD and is taking medication for depression.  The Veteran alleges in part that his PTSD is the result of participating in classified helicopter missions in Columbia from the deck of the USS Boxer.  The missions took place in April or May 1959 and involved detonating explosives to collapse tunnels where drugs were manufactured.  During one mission, explosives were detonated in a tunnel containing women and children.  The Veteran witnessed the death of everyone in the tunnel.  

In a May 2013 statement, the Veteran's representative argued that VA did not fulfill its duty to assist, because it did not request the deck logs for the USS Boxer or the Veteran's entire personnel file, which would show the Veteran's security clearance.  The Board finds that a remand is necessary to obtain these records.  The Board also notes when the National Archives and Records Administration was contacted for information regarding the alleged stressor, the response suggested that access to Marine Corps records was limited at that agency.  Additional attempts to verify the Veteran's stressor are indicated.  Additionally, the Veteran has not been afforded a VA examination to determine the nature and etiology of his PTSD or depression.  A remand is also necessary to afford the Veteran a VA examination.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain the April 1959 and May 1959 deck logs of the USS Boxer.

2.  Obtain the Veteran's entire personnel file.

3.  Then, attempt to verify the Veteran's PTSD stressor with the U.S. Marine Corps, U.S. Army and Joint Service Records Research Center (JSRRC), or other appropriate entity.  

4.  After the above, schedule the Veteran for a VA psychiatric examination with a VA or contract psychiatrist or doctoral level psychologist to determine the nature and etiology of any current acquired psychiatric disorder.  The VA examiner is requested to specifically address the following:

a) Determine whether the Veteran meets the criteria for a diagnosis of PTSD.  If he does, the examiner should describe all stressful events the Veteran's PTSD is based on.

b) Offer an opinion, consistent with sound medical principles and in consideration of the Veteran's specific contentions, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that any non-PTSD psychiatric disorder, to include depression, is related to service.  An opinion should be rendered for each psychiatric disorder with which the Veteran is diagnosed.  

The examiner is asked to provide a rationale for the opinions rendered.  If the examiner is unable to provide a rationale, he or she should explain why.

5.  After completing the above development, the AOJ should readjudicate the Veteran's claim in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




